Citation Nr: 1209521	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for depression and anxiety and panic attacks.

2.  Entitlement to service connection for depression and anxiety and panic attacks due to or aggravated by service-connected disability (secondary service connection). 

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to a rating higher than 20 percent for neuropathy of the right foot.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of secondary service connection and the claim for increase for the right foot are REMANDED to the RO via the Appeals Management Center, in Washington, DC.

A decision on the claim of service connection for posttraumatic stress disorder is deferred until the claim of secondary service connection is finally adjudicated. 

FINDINGS OF FACT

1.  In a rating decision in October 2004, the RO denied the claim of service connection for depression and anxiety and panic attacks; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination by timely filing a notice of disagreement.

2.  The additional evidence presented since the rating decision in October 2004 by the RO, denying the claim of service connection for depression and anxiety and panic attacks, does not relate to an unestablished fact necessary to substantiate the claim.





CONCLUSION OF LAW

1.  The rating decision by the RO in October 2004, denying service connection for depression and anxiety and panic attacks, became final.  38 U.S.C.A. § 7104(b) (West 2002).

2. The additional evidence presented since the rating decision by the RO in October 2004 is not new and material, and the claim of service connection for depression and anxiety and panic attacks is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 




In a new and material evidence claim, the VCAA notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in August 2007.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The VCAA notice included the type of evidence needed to reopen the claim of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered, and pertained to the reasons the claim was previously denied, that is, no evidence of depression and anxiety and panic attacks in service. 

The Veteran was notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.






As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  

On the claim to reopen, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is not the case here.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

In a rating decision in October 2004, the RO denied the claim of service connection for depression and anxiety and panic attacks.  


The claim was denied, because depression and anxiety and panic attacks were not shown in service and the post-service depression and anxiety and panic attacks were unrelated to an injury, disease, or event in service.   

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did appeal the adverse determination.  By operation of law, the rating decision became final based on the evidence of records.  

The pertinent evidence of record and previously considered in conjunction with the rating decision in October 2004 is summarized as follows:

The service treatment records show that on entrance examination in August 1966 the Veteran marked "yes" in the history section when asked if he ever suffered from depression.  The examiner did not comment on the history and the psychiatric evaluation was normal.  The remainder of the service treatment records, including the reports of medical examinations in July 1968, in January 1969, and at separation, contain no complaint, finding, further history, symptom, treatment, or diagnosis of a psychiatric disorder.  

The service treatment records do show that in December 1967 the Veteran sustained shrapnel wounds to the forehead and upper and lower extremities, including the right leg.  In February and March 1969, residuals of the wounds resulted in a neuroma of the right foot. 

After service, on VA examination in February 1975, the VA examiner reported no obvious emotional defects. 

In a rating decision in March 1975, the RO, granted service connection for neuropathy of the right foot and scars of the upper and lower extremities. 

Private and VA records from June 1979 to 2001 contain no history or finding of a psychiatric disorder.  


Private records show that in April 2002 and in September 2002 history included depression and anxiety and panic attacks.  In November 2002, the Veteran admitted to anxiety and panic attacks.

Current Application

Under 38 U.S.C.A. §7104(b), a decision by the RO may not be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim to reopen, the Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's current application to reopen the claims of service connection was received in September 2008.

As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).





For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis or bases for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is, the lack of evidence that depression and anxiety and panic attacks began in service or the claimed disorder is due to an injury, disease, or event in service.

Additional Evidence

The additional relevant evidence presented since the rating decision in October 2004 consists of the following:

VA records show that in September 2006 it was noted the Veteran had a history of depression and anxiety and panic attacks since the 1980s.  The evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, that the claimed disorder had onset after service.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

On VA examination in September 2007, the diagnosis was panic disorder without agoraphobia.  The VA examiner stated that the panic attacks were unrelated to service. 


As the VA examiner expressed the opinion that the panic attacks were unrelated to service, the evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, that the claimed disorder had onset in service or the claimed disorder, first shown after service, is related to an injury, disease, or event in service, the absence of such evidence was the grounds for the previous denial of the claim.

To the extent that the Veteran's statements are offered as proof that the claimed disorder had onset in service or is related to an injury, disease, or event in service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

In this case, whether the claimed disorder had onset in service or is related to an injury, disease, or event in service, cannot be determined by the Veteran based on his own personal observations without having specialized education, training, or experience.  38 C.F.R. § 3.159.  And it is not argued or shown that the Veteran as a lay person is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the claimed disorder. 





For this reason, the Veteran's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence of either the onset of the claimed disorder in service or the claimed disorder is related to an injury, disease, or event in service.  And evidence that is not competent is not admissible and the Veteran's statements are not new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

As the additional evidence is not new and material, the claim of service connection on a direct basis is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of service connection for depression and anxiety and panic attacks on a direct basis is not reopened, and the appeal to this extent is denied.


REMAND

On the claim of secondary service connection, as the medical evidence of record is insufficient to decide the claim of secondary service connection, additional evidentiary development is needed under the duty to assist.

On the claim for increase, the Board finds the evidence is insufficient to determine whether the disability has resulted in the loss of use of the right foot, regarding balance and propulsion. 




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that depression or anxiety and panic attacks are caused by or aggravated by the service-connected neuropathy of the right foot.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the psychiatric disorder beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA neurological examination to include electromyography (EMG) and a nerve conduction study (NCS) to determine the level of neurological impairment due to neuropathy of the right foot.

The examiner is asked: 

a).  To identify any other affected nerve other than the posterior tibial nerve; 



b).  To identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain, paralysis of all muscles of the sole of the foot, 
toes cannot be flexed, adduction is weakened, and plantar flexion is impaired; and, 

c).  To describe the remaining foot function, pertaining to balance and propulsion, and whether the remaining function could be accomplished equally well by an amputation stump with prosthesis.

The Veteran's file must be made available to the VA examiner for review.

3.  After the development requested is completed, adjudicate the claim of secondary service connection for depression and anxiety and panic attacks, and the claim for increase for the right foot.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


